


EXHIBIT 10.11

 

 

[ex1011i001.gif]

 

July 26, 2007

 

Randy Wagner

500 W.Madison

Chicago, IL

 

Dear Randy:

 

As a member of the Orbitz Worldwide, Inc. (“Orbitz”) Senior Leadership Team and
a key part of the successful initial public offering of Orbitz (collectively,
with its subsidiaries, “the Company”), I am pleased to provide you with this
letter agreement (“agreement”) that that outlines certain terms and conditions
of your employment with the Company.

 

In order to be eligible to receive benefits provided to you herein, you must
sign and return an original of this agreement to my attention by no later than
August 13, 2007. Please note that this letter does not take effect until
executed by both parties.

 

This agreement supersedes the March 3rd 2006 addendum to offer of employment
letter and any and all prior agreements, written or oral, between you and the
Company relating to the subject matter herein, all of which are null and void
upon your execution of this agreement. This agreement contains the entire
agreement between you and the Company concerning the subjects contained in this
agreement, with the exception of any documents concerning equity,
confidentiality, non-competition, non-solicitation and other post-employment
restrictive covenants. By signing below, you agree to comply with the attached
addendum to this agreement concerning non-competition, non-solicitation,
confidentiality and other obligations, including those following your employment
with the Company.

 

Your annual salary will be $325,000.00, with a bi-weekly pay rate of $12,500.00.
You are eligible to participate in the Orbitz Global Bonus Plan (“the Plan”)
provided that you meet our performance measures or such other criteria as the
Company determines in its sole discretion and subject to the terms of the Plan.
The Plan currently provides for a target payment of 75% of your eligible
earnings (“target bonus”) based on achievement of company financial objectives,
business unit performance and individual performance. Bonus payment is subject
to the approval of the Orbitz Board of Directors and/or Compensation Committee.

 

In the event both that (1) your employment is terminated by the Company (other
than for Cause, as defined below) at any time following the effective date of
this letter or you resign due to a Constructive Termination (as defined below)
within one (1) year following a Change in Control (as defined below) and (2) you
execute (and do not revoke) a separation and general release agreement (waiving
all legal claims against the Company) and a restrictive covenant agreement under
which you will agree not to

 

--------------------------------------------------------------------------------


 

compete against the Company, and not to solicit the Company’s employees and
customers, in each case for a period of twelve (12) months following your
termination of employment, each in such standard form as provided by the
Company, you will be eligible to receive the following  benefits (in lieu of any
severance or separation benefits under any and all other severance plans,
policies and agreements of the Company):

 

•                  a lump sum severance payment equal to one year of your then
current annual rate of base salary;

 

•                  a lump sum severance payment equal to your then current
annual target bonus;

 

•                  a lump sum severance payment equal to your target bonus for
the year in which your employment terminates, pro-rated based upon the number of
days you were employed with the Company during the year of termination and for
which you have not otherwise received or been eligible for a bonus, and in lieu
of any other bonus for the year of termination, except as set forth in this
agreement;

 

•                  continuation of your health plan coverage through the end of
the month in which your last date of employment occurs. Thereafter, you will be
eligible to continue health plan coverage pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If you elect to
continue health plan coverage pursuant to COBRA, the Company will subsidize your
COBRA payments for the first twelve (12) months so that you will pay the same
monthly premiums as active employees for the same coverage; provided, however,
that if you are eligible for another group health plan coverage prior to the end
of this period, the Company shall not be responsible for any further payments;
provided, further, however, that the Company may, in its sole discretion,
provide you with a lump sum payment in lieu of providing a COBRA subsidy.
Thereafter, you will be responsible for the full payment of any COBRA premiums
through the remainder of your eligibility;

 

•                  outplacement benefits pursuant to Company policy; and

 

All amounts discussed herein are subject to applicable withholding taxes. If the
Company determines at the time of the your termination of employment that it is
necessary or appropriate for any of the payments specified above to be delayed
in order to avoid additional tax, interest and/or penalties under Section 409A
of the Internal Revenue Code (“Section 409A”), then the payments, as applicable,
shall be made on the earliest practicable date or dates permitted under Section
409A without the imposition of any additional tax, interest and/or penalties.

 

Per Company policy, this letter is not intended as, nor should it be considered,
an employment contract for a definite or indefinite period of time. As you know,
employment with the Company is at will, and either you or the Company may
terminate employment at any time, with or without cause.

 

--------------------------------------------------------------------------------


 

Your signature below will indicate your understanding and acceptance of these
terms.

 

Sincerely,

 

 

 

 

 

/s/ Katherine Andreasen

 

 

 

 

 

Katherine Andreasen

 

 

SVP, Human Resources

 

 

Orbitz Worldwide, Inc.

 

 

 

 

 

 

 

 

Understood and Agreed:

 

 

 

 

 

 

 

 

/s/ Randy Wagner

 

8/5/07

 

Randy Wagner

 

Date

 

--------------------------------------------------------------------------------


 

ADDENDUM TO LETTER AGREEMENT:

 

1.             Definitions

 

(a)   For purposes of the agreement, “Cause” shall mean (A) your failure
substantially to perform your duties to the Company (other than as a result of
total or partial incapacity due to disability) for a period of 10 days following
receipt of written notice from any Company by you of such failure; provided that
it is understood that this clause (A) shall not apply if a Company terminates
your employment because of dissatisfaction with actions taken by you in the good
faith performance of your duties to the Company; (B) theft or embezzlement of
property of the Company or dishonesty in the performance of your duties to the
Company; (C) an act or acts on your part constituting (x) a felony under the
laws of the United States or any state thereof or (y) a crime involving moral
turpitude; (D) your willful malfeasance or willful misconduct in connection with
your duties or any act or omission that is materially injurious to the financial
condition or business reputation of the Company or its affiliates; or (E) your
breach of the provisions of any agreed-upon non-compete, non-solicitation or
confidentiality agreements agreed to with the Company.

 

(b)   For purposes of this agreement, “Change in Control” shall be as defined in
the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan.

 

(c)   For purposes of the agreement, “Constructive Termination” shall be deemed
to have occurred upon (A) any material reduction in your base salary or target
bonus (excluding any change in value of equity incentives or a reduction
affecting substantially all similarly situated executives); (B) the failure of
the Company to pay compensation or benefits when due; (C) the primary business
office for you being relocated by more than 50 miles; or (D) a material and
sustained diminution to your duties and responsibilities as of the date of the
IPO; provided that any of the events described in clauses (A)-(D) of this
definition shall constitute a Constructive Termination only if the Company fails
to cure such event within 30 days after receipt by the Company’s Board of
Directors from you of written notice of the event which constitutes a
Constructive Termination; provided, further, that a “Constructive Termination”
shall cease to exist for an event on the 60th day following the later of its
occurrence or your knowledge of such occurrence, unless you have given the
Company written notice of such occurrence prior to the 60th day.

 

2.             Restrictive Covenants

 


(A)  NON-COMPETITION

 


(I)  FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND FOR A TWELVE (12)
MONTH PERIOD FOLLOWING THE DATE YOU CEASE TO BE EMPLOYED BY THE COMPANY (THE
“RESTRICTED PERIOD”), IRRESPECTIVE OF THE CAUSE, MANNER OR TIME OF ANY
TERMINATION, YOU SHALL NOT USE YOUR STATUS WITH ANY COMPANY TO OBTAIN LOANS,
GOODS OR SERVICES FROM ANOTHER ORGANIZATION ON TERMS THAT WOULD NOT BE AVAILABLE
TO YOU IN THE ABSENCE OF YOUR RELATIONSHIP TO THE COMPANY.

 


(II)  DURING THE RESTRICTED PERIOD, YOU SHALL NOT MAKE ANY STATEMENTS OR PERFORM
ANY ACTS INTENDED TO OR WHICH MAY HAVE THE EFFECT OF ADVANCING THE INTEREST OF

 

--------------------------------------------------------------------------------


 


ANY COMPETITORS OF THE COMPANY OR IN ANY WAY INJURING THE INTERESTS OF THE
COMPANY AND THE COMPANY SHALL NOT MAKE OR AUTHORIZE ANY PERSON TO MAKE ANY
STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR BUSINESS REPUTATION OR
INTERESTS OF YOU; PROVIDED HOWEVER, THAT, NOTHING HEREIN SHALL PRECLUDE THE
COMPANY OR YOU FROM GIVING TRUTHFUL TESTIMONY UNDER OATH IN RESPONSE TO A
SUBPOENA OR OTHER LAWFUL PROCESS OR TRUTHFUL ANSWERS IN RESPONSE TO QUESTIONS
FROM A GOVERNMENT INVESTIGATION; PROVIDED, FURTHER, HOWEVER, THAT NOTHING HEREIN
SHALL PROHIBIT THE COMPANY FROM DISCLOSING THE FACT OF ANY TERMINATION OF YOUR
EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A TERMINATION. FOR PURPOSES OF THIS
AGREEMENT, THE TERM “COMPETITOR” MEANS ANY ENTERPRISE OR BUSINESS THAT IS
ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY TIME DURING THE RESTRICTED PERIOD,
ANY ACTIVITY THAT COMPETES WITH THE BUSINESSES CONDUCTED DURING OR AT THE
TERMINATION OF YOUR EMPLOYMENT, OR THEN PROPOSED TO BE CONDUCTED, BY THE COMPANY
IN A MANNER THAT IS OR WOULD BE MATERIAL IN RELATION TO THE BUSINESSES OF THE
COMPANY OR THE PROSPECTS FOR THE BUSINESSES OF THE COMPANY (IN EACH CASE, WITHIN
100 MILES OF ANY GEOGRAPHICAL AREA WHERE THE COMPANY MANUFACTURES, PRODUCES,
SELLS, LEASES, RENTS, LICENSES OR OTHERWISE PROVIDES ITS PRODUCTS OR SERVICES).
DURING THE RESTRICTED PERIOD, YOU, WITHOUT PRIOR EXPRESS WRITTEN APPROVAL BY THE
ORBITZ BOARD OF DIRECTORS, SHALL NOT (A) ENGAGE IN, OR DIRECTLY OR INDIRECTLY
(WHETHER FOR COMPENSATION OR OTHERWISE) MANAGE, OPERATE, OR CONTROL, OR JOIN OR
PARTICIPATE IN THE MANAGEMENT, OPERATION OR CONTROL OF A COMPETITOR, IN ANY
CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER, DIRECTOR, PARTNER, CONSULTANT, AGENT,
ADVISOR, OR OTHERWISE) OR (B) DEVELOP, EXPAND OR PROMOTE, OR ASSIST IN THE
DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY DIVISION OF AN ENTERPRISE OR THE
BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY TIME AFTER THE END OF THE
RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY INTEREST IN, OR DIRECTLY
FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY. YOU ACKNOWLEDGE THAT THE
COMPANY’S BUSINESSES ARE CONDUCTED NATIONALLY AND INTERNATIONALLY AND AGREE THAT
THE PROVISIONS IN THE FOREGOING SENTENCE SHALL OPERATE THROUGHOUT THE UNITED
STATES AND THE WORLD (SUBJECT TO THE DEFINITION OF “COMPETITOR”).

 


(III)  DURING THE RESTRICTED PERIOD, YOU, WITHOUT EXPRESS PRIOR WRITTEN APPROVAL
FROM THE ORBITZ BOARD OF DIRECTORS, SHALL NOT SOLICIT ANY MEMBERS OR THE THEN
CURRENT CLIENTS OF THE COMPANY FOR ANY EXISTING BUSINESS OF THE COMPANY OR
DISCUSS WITH ANY EMPLOYEE OF THE COMPANY INFORMATION OR OPERATIONS OF ANY
BUSINESS INTENDED TO COMPETE WITH THE COMPANY.

 


(IV)  DURING THE RESTRICTED PERIOD, YOU SHALL NOT INTERFERE WITH THE EMPLOYEES
OR AFFAIRS OF THE COMPANY OR SOLICIT OR INDUCE ANY PERSON WHO IS AN EMPLOYEE OF
THE COMPANY TO TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE WITH THE COMPANY,
NOR SHALL YOU DURING SUCH PERIOD DIRECTLY OR INDIRECTLY ENGAGE, EMPLOY OR
COMPENSATE, OR CAUSE OR PERMIT ANY PERSON WITH WHICH YOU MAY BE AFFILIATED, TO
ENGAGE, EMPLOY OR COMPENSATE, ANY EMPLOYEE OF THE COMPANY.

 


(V)  FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INTEREST” MEANS ANY LEGAL,
EQUITABLE OR OTHER OWNERSHIP, WHETHER THROUGH STOCK HOLDING OR OTHERWISE, OF AN
INTEREST IN A BUSINESS, FIRM OR ENTITY; PROVIDED, THAT OWNERSHIP OF LESS THAN 5%
OF ANY CLASS OF EQUITY INTEREST IN A PUBLICLY HELD COMPANY SHALL NOT BE DEEMED A
PROPRIETARY INTEREST.

 


(VI)  THE PERIOD OF TIME DURING WHICH THE PROVISIONS OF THIS SECTION SHALL BE IN
EFFECT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH YOU ARE IN BREACH OF
THE TERMS HEREOF AS DETERMINED BY ANY COURT OF COMPETENT JURISDICTION ON THE
COMPANY’S APPLICATION FOR INJUNCTIVE RELIEF.

 

--------------------------------------------------------------------------------


 


(VII)  YOU AGREE THAT THE RESTRICTIONS CONTAINED IN THIS SECTION ARE AN
ESSENTIAL ELEMENT OF THE COMPENSATION YOU ARE GRANTED HEREUNDER AND BUT FOR YOUR
AGREEMENT TO COMPLY WITH SUCH RESTRICTIONS, THE COMPANY WOULD NOT HAVE ENTERED
INTO THIS AGREEMENT.

 


(VIII)  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH YOU AND THE COMPANY
CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION TO BE REASONABLE, IF A FINAL
JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT JURISDICTION THAT THE
TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN THIS AGREEMENT IS AN
UNENFORCEABLE RESTRICTION AGAINST YOU, THE PROVISIONS OF THIS AGREEMENT SHALL
NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM
TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY
DETERMINE OR INDICATE TO BE ENFORCEABLE. ALTERNATIVELY, IF ANY COURT OF
COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS
UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT
ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.

 


(B)   CONFIDENTIALITY

 


(I)  YOU WILL NOT AT ANY TIME (WHETHER DURING OR AFTER YOUR EMPLOYMENT WITH THE
COMPANY) (X) RETAIN OR USE FOR THE BENEFIT, PURPOSES OR ACCOUNT OF YOU OR ANY
OTHER PERSON; OR (Y) DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR
PROVIDE ACCESS TO ANY PERSON OUTSIDE THE COMPANY (OTHER THAN ITS PROFESSIONAL
ADVISERS WHO ARE BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC,
PROPRIETARY OR CONFIDENTIAL INFORMATION (INCLUDING WITHOUT LIMITATION TRADE
SECRETS, KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS,
PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY,
INFORMATION CONCERNING FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS,
SERVICES, VENDORS, CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL,
COMPENSATION, RECRUITING, TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS,
GOVERNMENT AND REGULATORY ACTIVITIES AND APPROVALS) CONCERNING THE PAST, CURRENT
OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF THE COMPANY AND/OR ANY THIRD
PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE ORBITZ BOARD OF DIRECTORS.

 


(II)  “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT IS (I)
GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF YOUR
BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY OBLIGATIONS BY
THIRD PARTIES; (II) MADE LEGITIMATELY AVAILABLE TO YOU BY A THIRD PARTY WITHOUT
BREACH OF ANY CONFIDENTIALITY OBLIGATION; OR (III) REQUIRED BY LAW TO BE
DISCLOSED; PROVIDED THAT YOU SHALL GIVE PROMPT WRITTEN NOTICE TO THE COMPANY OF
SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED, AND
COOPERATE, AT THE COMPANY’S COST, WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN A
PROTECTIVE ORDER OR SIMILAR TREATMENT.

 


(III)  EXCEPT AS REQUIRED BY LAW, YOU WILL NOT DISCLOSE TO ANYONE, OTHER THAN
YOUR IMMEDIATE FAMILY AND LEGAL OR FINANCIAL ADVISORS, THE EXISTENCE OR CONTENTS
OF THIS AGREEMENT (UNLESS THIS AGREEMENT SHALL BE PUBLICLY AVAILABLE AS A RESULT
OF A REGULATORY FILING MADE BY THE COMPANY); PROVIDED THAT YOU MAY DISCLOSE TO
ANY PROSPECTIVE FUTURE EMPLOYER THE PROVISIONS OF THIS SECTION OF THE AGREEMENT
PROVIDED THEY AGREE TO MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS.

 

--------------------------------------------------------------------------------


 


(IV)  UPON TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY FOR ANY REASON, YOU
SHALL (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY CONFIDENTIAL INFORMATION
OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION, ANY PATENT, INVENTION,
COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO, DOMAIN NAME OR OTHER
SOURCE INDICATOR) OWNED OR USED BY THE COMPANY; (Y) IMMEDIATELY DESTROY, DELETE,
OR RETURN TO THE COMPANY, AT THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN
ANY FORM OR MEDIUM (INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES,
LETTERS AND OTHER DATA) IN YOUR POSSESSION OR CONTROL (INCLUDING ANY OF THE
FOREGOING STORED OR LOCATED IN YOUR OFFICE, HOME, LAPTOP OR OTHER COMPUTER,
WHETHER OR NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR
OTHERWISE RELATE TO THE BUSINESS OF THE COMPANY, EXCEPT THAT YOU MAY RETAIN ONLY
THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN
ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH THE
COMPANY REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL
INFORMATION OF WHICH YOU ARE OR BECOMES AWARE.

 


(C)   INTELLECTUAL PROPERTY

 


(I)  IF YOU HAVE CREATED, INVENTED, DESIGNED, DEVELOPED, CONTRIBUTED TO OR
IMPROVED ANY WORKS OF AUTHORSHIP, INVENTIONS, INTELLECTUAL PROPERTY, MATERIALS,
DOCUMENTS OR OTHER WORK PRODUCT (INCLUDING WITHOUT LIMITATION, RESEARCH,
REPORTS, SOFTWARE, DATABASES, SYSTEMS, APPLICATIONS, PRESENTATIONS, TEXTUAL
WORKS, CONTENT, OR AUDIOVISUAL MATERIALS) (“WORKS”), EITHER ALONE OR WITH THIRD
PARTIES, PRIOR TO YOUR   EMPLOYMENT BY THE COMPANY, THAT ARE RELEVANT TO OR
IMPLICATED BY SUCH EMPLOYMENT (“PRIOR WORKS”), YOU HEREBY GRANT THE COMPANY A
PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE, WORLDWIDE, ASSIGNABLE, SUBLICENSABLE
LICENSE UNDER ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS (INCLUDING RIGHTS
UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR
COMPETITION AND RELATED LAWS) THEREIN FOR ALL PURPOSES IN CONNECTION WITH THE
COMPANY’S CURRENT AND FUTURE BUSINESS.

 


(II)  IF YOU CREATE, INVENT, DESIGN, DEVELOP, CONTRIBUTE TO OR IMPROVE ANY
WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING YOUR EMPLOYMENT BY
THE COMPANY AND WITHIN THE SCOPE OF SUCH EMPLOYMENT AND/OR WITH THE USE OF ANY
THE COMPANY RESOURCES (“COMPANY WORKS”), YOU SHALL PROMPTLY AND FULLY DISCLOSE
SAME TO THE COMPANY AND HEREBY IRREVOCABLY ASSIGN, TRANSFER AND CONVEY, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY
RIGHTS THEREIN (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) TO THE COMPANY TO
THE EXTENT OWNERSHIP OF ANY SUCH RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY.

 


(III)  YOU AGREE TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS (IN
THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA REQUESTED BY
THE COMPANY) OF ALL COMPANY WORKS. THE RECORDS WILL BE AVAILABLE TO AND REMAIN
THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF THE COMPANY AT ALL TIMES.

 


(IV)  YOU SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL REQUESTED DOCUMENTS
(INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A GOVERNMENT CONTRACT) AT THE
COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION) TO ASSIST THE COMPANY IN
VALIDATING, MAINTAINING, PROTECTING, ENFORCING, PERFECTING, RECORDING, PATENTING
OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN THE PRIOR WORKS AND COMPANY WORKS.
IF THE COMPANY IS UNABLE FOR ANY OTHER REASON TO SECURE YOUR SIGNATURE ON ANY
DOCUMENT FOR THIS PURPOSE, THEN YOU HEREBY IRREVOCABLY DESIGNATE AND APPOINT THE
COMPANY AND ITS

 

--------------------------------------------------------------------------------


 


DULY AUTHORIZED OFFICERS AND AGENTS AS YOUR AGENT AND ATTORNEY IN FACT, TO ACT
FOR AND IN YOUR BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL OTHER
LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.

 


(V)  YOU SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO ANY PREMISES OF,
DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE ACCESS TO, OR SHARE
WITH THE COMPANY ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC INFORMATION OR
INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER THIRD PARTY WITHOUT
THE PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY. YOU HEREBY INDEMNIFY, HOLD
HARMLESS AND AGREE TO DEFEND THE COMPANY AND ITS OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY BREACH OF THE FOREGOING COVENANT.
YOU SHALL COMPLY WITH ALL RELEVANT POLICIES AND GUIDELINES OF THE COMPANY,
INCLUDING REGARDING THE PROTECTION OF CONFIDENTIAL INFORMATION AND INTELLECTUAL
PROPERTY AND POTENTIAL CONFLICTS OF INTEREST. YOU  ACKNOWLEDGE THAT THE COMPANY
MAY AMEND ANY SUCH POLICIES AND GUIDELINES FROM TIME TO TIME, AND THAT YOU
REMAIN AT ALL TIMES BOUND BY THEIR MOST CURRENT VERSION.

 


(D)   SPECIFIC PERFORMANCE

 


YOU ACKNOWLEDGE AND AGREE THAT THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR
THREATENED BREACH OF ANY OF THE PROVISIONS OF THIS SECTION WOULD BE INADEQUATE
AND THE COMPANY WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR
THREATENED BREACH. IN RECOGNITION OF THIS FACT, YOU AGREE THAT, IN THE EVENT OF
SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE
COMPANY, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY
PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND
OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY
RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE
REMEDY WHICH MAY THEN BE AVAILABLE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER PARTY SHALL OPPOSE ANY MOTION THE OTHER PARTY MAY MAKE FOR
ANY EXPEDITED DISCOVERY OR HEARING IN CONNECTION WITH ANY ALLEGED BREACH OF THIS
SECTION 2.

 


(E)   COOPERATION WITH LITIGATION

 


YOU AGREE TO COOPERATE WITH AND MAKE YOURSELF READILY AVAILABLE TO ORBITZ AND
ITS GENERAL COUNSEL, AS THE COMPANY MAY REASONABLY REQUEST, TO ASSIST IT IN ANY
MATTER REGARDING ORBITZ AND/OR ITS AFFILIATES, SUBSIDIARIES, AND THEIR
PREDECESSORS, INCLUDING GIVING TRUTHFUL TESTIMONY IN ANY LITIGATION OR POTENTIAL
LITIGATION INVOLVING ORBITZ AND/OR ITS AFFILIATES, SUBSIDIARIES, AND THEIR
PREDECESSORS, OVER WHICH YOU HAVE KNOWLEDGE OR INFORMATION. THE COMPANY WILL
REIMBURSE YOU FOR ANY AND ALL REASONABLE EXPENSES REASONABLY INCURRED IN
CONNECTION WITH SUCH COOPERATION BY YOU.

 


(F)   SURVIVAL

 


THE PROVISIONS OF THIS SECTION 2 SHALL SURVIVE THE TERMINATION OF YOUR
EMPLOYMENT FOR ANY REASON.

 

3.             Miscellaneous

 

(a)   Governing Law  This agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of laws principles thereof.

 

--------------------------------------------------------------------------------


 

(b)   Amendments  This agreement may not be altered, modified, or amended except
by written instrument signed by the parties hereto.

 

(c)   No Waiver  The failure of a party to insist upon strict adherence to any
term of this agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.

 

(d)   Severability  In the event that any one or more of the provisions of this
agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
agreement shall not be affected thereby.

 


(E)   ASSIGNMENT  THIS AGREEMENT, AND ALL OF YOUR RIGHTS AND DUTIES HEREUNDER,
SHALL NOT BE ASSIGNABLE OR DELEGABLE BY YOU. ANY PURPORTED ASSIGNMENT OR
DELEGATION BY YOU IN VIOLATION OF THE FOREGOING SHALL BE NULL AND VOID AB INITIO
AND OF NO FORCE AND EFFECT. THIS AGREEMENT MAY BE ASSIGNED BY THE COMPANY TO A
PERSON OR ENTITY WHICH IS AN AFFILIATE OR A SUCCESSOR IN INTEREST TO
SUBSTANTIALLY ALL OF THE BUSINESS OPERATIONS OF THE COMPANY. UPON SUCH
ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF THE COMPANY HEREUNDER SHALL BECOME THE
RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE OR SUCCESSOR PERSON OR ENTITY.

 


(F)   SET OFF; NO MITIGATION  THE COMPANY’S OBLIGATION TO PAY YOU THE AMOUNTS
PROVIDED AND TO MAKE THE ARRANGEMENTS PROVIDED HEREUNDER SHALL BE SUBJECT TO
SET-OFF, COUNTERCLAIM OR RECOUPMENT OF AMOUNTS OWED BY YOU TO THE COMPANY. YOU
SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR
PURSUANT TO THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT, TAKING INTO ACCOUNT THE
POST-EMPLOYMENT RESTRICTIVE COVENANTS SET FORTH ABOVE.

 

--------------------------------------------------------------------------------
